DETAILED ACTION
This action is in response to the RCE dated 31 May 2022, which incorporates the claims dated 30 March 2022.  Claims 1, 10, 18, 26, 32, 34, 37, 45, 52 and 69 are amended.  No claims have been added or cancelled.  Claims 1-3, 8-10, 12, 16-18, 21-28, 30, 32-34, 37, 40-45 and 52-69 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claims 32 and 52 is withdrawn.
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 12, 16, 17, 26-28, 30, 32, 33, 58, 59, 61, 64, 65 and 67  are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen et al. (US 2015/0113483 A1, hereinafter: VDW) in view of Hashimoto et al (US 2012/0092251 A1) and further in view of Laffey et al. (US 6,816,176 B2) and further in view of Marvit et al. (US 2005/0212767 A1).

Examiner notes that due to the conditional nature of the claim limitations added to the independent claims, certain limitations carry no patentable weight while giving the claim its broadest reasonable interpretation, as the claimed invention can be practiced without the first condition occurring (e.g. the sensed motion does not excess the threshold criteria).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II) – Contingent Limitations.  The broadest reasonable interpretation of claim 1, for example, resolves to: sensing motion, sensing further motion, wherein the selectable objects comprise vehicle control objects selected from the group consisting of an audio object, a back object, a navigation object, an internet object, a video object, an audiovisual object, a climate control object, and a phone object, wherein one, some or all of the selectable objects and/or the subobjects are directly actionable.  However, for completeness, the examiner has applied prior art to all limitations presented by applicant.

As for independent claim 1, VDW teaches a method comprising:
sensing motion [(e.g. see VDW paragraphs 0023, 0158) ”The inventor is further aware of input devices such a touchpads that make use of proximity sensors to sense the presence or proximity of an object such as a finger … Pointer object is an object used by a person to manipulate the pointer and is an object above a pointing device or above a touch sensitive input device, typically a stylus or the finger or other part of a person”].
producing an output signal comprising motion data including motion direction, motion velocity, motion acceleration, motion signature, dynamic motion attributes, learned motion attributes, changes in any of these characteristics, or mixtures and combinations thereof [(e.g. see VDW paragraphs 0038, 0059, 0218) ”determining coordinates of a pointer with, or relative, to an input device … In this example the dotted path 42 indicates the pointer's movement, its trajectory, over time … The trajectory can be used to determine the intended direction and/or speed of the pointer and/or time derivatives thereof, which may be used as a parameter for determining the priority of the interactive objects. It will be appreciated that the trajectory can also be used to determine input that relates to the prioritised object or objects”].
in response to the output signal without invoking a hard select protocol: displaying a plurality of selectable objects [(e.g. see VDW paragraphs 0036, 0057, 0059, 0062, 0203 and Figs. 9.1-9.6) ”It is therefore an object of this invention to design a GUI that affords the user a fluid and continuous interaction in a tight control loop, easily reversed until reaching a threshold, where the interaction is based on priorities signalled by the user as soon as they may be detected, and which provides the advantages of dynamic visualization and dynamic motor control … Distances and/or directions may be determined from the pointer or the pointer reference to the coordinates of an object … threshold may be fixed in relation to the pointer reference point … The method may also include the step of recording the movements of the pointer. Historic movements of the pointer are the trajectory, also called the mapping line. The trajectory can be used to determine the intended direction and/or speed of the pointer and/or time derivatives thereof, which may be used as a parameter for determining the priority of the interactive objects. It will be appreciated that the trajectory can also be used to determine input that relates to the prioritised object or objects … Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way. In this example, a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer reference point 20. Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. Navigation starts with a first selection of alphabetically ordered interactive objects 30.1; to a second level of alphabetically ordered interactive objects 30.2 when threshold 25.1 is reached; to a selection of partial artist names 30.3; to a specific artist 30.4; to a selection of albums 30.5; to a specific album 30.6; to a selection of songs 30.7; to a specific song 30.8, which may be selected. Along the way, as the interaction progress, the pointer is moved only the distance indicated by the dashed trajectory 42 without the need to touch any of the intermediate interactive objects 30.1 to 30.7 with the pointer 14. It should be appreciated that this kind of invention allows for dynamic hierarchical navigation and interaction with an object before that object is reached by a pointer or without selection of an object along the way”].  Examiner notes that each time a threshold is reached/exceeded interactive objects are displayed (see VDW paragraph 0203).  The threshold can be defined as a distance from the pointer.  The output signal from the touchpad/touch screen for the distance travelled by the pointer object must reach/exceed the first threshold (see VDW numeral 25.1 in Fig. 9.1) for the additional objects to be displayed (i.e. any motion of the pointer within/before the 25.1 threshold does not cause the display of objects).
[highlighting] aligned with or substantially aligned with the motion data, the aligned selectable objects, and simultaneous with or after the highlighting, (a) simultaneously moving the aligned selectable objects in a direction opposite the direction of motion or moving the aligned selectable objects towards a specific display location, and (b) spreading out or regrouping the aligned selectable objects to make the aligned selectable objects more easily discriminated [(e.g. see VDW paragraphs 0038, 0059, 0072, 0078-0083, 0092, 0196, 0203, 0218, 225 and Figs. 3.1-3.3 and 9.1-9.6) ”The method further includes the steps of prioritising the interactive objects 18 in relation to their distance to the pointer 14's coordinates 12 and moving the interactive object 18.2 (shown in grey) and its threshold 23.2 nearest to the pointer 14 having the highest priority closer to the pointer 14 and repeating the above steps every time the coordinates 12 of the pointer 14 changes. The method further includes the step of performing an action when a threshold 23 is reached. The priority of an interactive object is a discrete value between 0 to 7 in this example, where 0 indicates the lowest and 7 the highest priority. Alternatively, the priority of an interactive object can be a continuous value between 0 and 1, where 0 indicates the lowest and 1 the highest priority. The highest priority will be given to the interactive object 18 closest to the pointer 14 and the lowest priority to the furthest. When the new coordinates 16 of the interactive objects are calculated the highest priority interactive grey object 18 will be moved closer to the pointer 14 and so forth. The method, in this example, includes the step of determining the coordinates 16 of the interactive objects 18 relative to each other. In this case the lower priority objects 18 are moved away from the higher priority objects and the pointer 14 according to each objects priority. The highest priority object 18.2 cooperates with the user, while other objects 18 act evasively. When the new coordinates 16 are calculated for the interactive objects 18 the highest priority interactive object will be moved closer to the pointer 14 and the lowest priority objects will be moved furthest away from the pointer and the other remaining objects in relation to their relative priorities … From the pointer or the pointer reference, directional and/or distance measurements to an interaction coordinate can be used as a parameter in an algorithm to determine priority of an object. The directional and distance measurement may respectively be angular and radial … It will be appreciated that the invention also relates to a navigation tool that provides for dynamic navigation by improving visualisation and selectability of interactive objects … The highest priority object 18.2 cooperates with the user, while other objects 18 act evasively. When the new coordinates 16 are calculated for the interactive objects 18 the highest priority interactive object will be moved closer to the pointer 14 and the lowest priority objects will be moved furthest away from the pointer and the other remaining objects in relation to their relative priorities”].  Examiner notes that the trajectory of the user’s finger on the touch sensitive input device causes certain objects to become repositioned based on the direction of the motion trajectory and distance to a particular object.  The “aligned” object would be the object having the highest priority based on the direction and distance of the trajectory toward that object.  The highest priority object (i.e. aligned object) is moved toward the user’s trajectory motion while other lower priority objects are spread out and moved away (see Figs. 3.1-3.3), this object can then be easily selected by continuing the trajectory motion to pierce the object.  In Figs. 9.1-9.6, the user provides a motion trajectory that indicates the “P” object, this “P” object (i.e. aligned object) is then regrouped and spread out by listing artists names (numerals 30.3, 30.4, 30.3).
sensing further motion, producing a further output signal comprising further motion data including motion direction, motion velocity, motion acceleration, motion signature, dynamic motion attributes, learned motion attributes, changes in any of these characteristics, or mixtures and combinations thereof, in response to the further output signal without invoking a hard select protocol: discriminating a particular aligned selectable object from moved and spread out or regrouped aligned selectable objects when the further motion data: (a) the further motion data substantially aligns with, aligns with, or intersects the particular selectable object, (b) the further motion data contacts an active area surrounding selectable particular object, (c) the further motion data moves into the particular selectable object or (d) the further motion data predicts the particular selectable object to a certainty greater than 50% and selecting the particular selectable object [(e.g. see VDW paragraphs 0063, 0203 and Figs. 9.1-9.6) ”a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer reference point 20. Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. … A threshold related to an object can be pierced when reached. In this case the object can be selected or any other input or command related to the object can be triggered. A threshold associated with space about an object can be activated when reached, to display further interactive objects belonging logically in the space around the object … Along the way, as the interaction progress, the pointer is moved only the distance indicated by the dashed trajectory 42 without the need to touch any of the intermediate interactive objects 30.1 to 30.7 with the pointer 14. It should be appreciated that this kind of invention allows for dynamic hierarchical navigation and interaction with an object before that object is reached by a pointer or without selection of an object along the way. A further threshold 23 may be established in relation to interactive object 30.8, which when pierced selects this object”].  Examiner notes that, as this motion is further to the original motion in the claims, the motion detection sensor threshold has already been reached by the original motion, so the further motion would already be beyond threshold.  Similarly in VDW, the continuous motion trajectory of the pointer after reaching/exceeding threshold 25.1 is already beyond threshold 25.1.  Moreover, VDW teaches additional/further motion thresholds relating to the discrimination and selection of a particular object as well (e.g. numerals 23, 25.2, 25.3, 25.4).
wherein the selectable objects selected from the group consisting of an audio object, a back object, a navigation object, an internet object, a video object, an audiovisual object, a climate control object, and a phone object [(e.g. see VDW paragraph 0203 and Figs. 9.1-9.6) ”Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way. In this example, a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer reference point 20. Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. Navigation starts with a first selection of alphabetically ordered interactive objects 30.1; to a second level of alphabetically ordered interactive objects 30.2 when threshold 25.1 is reached; to a selection of partial artist names 30.3; to a specific artist 30.4; to a selection of albums 30.5; to a specific album 30.6; to a selection of songs 30.7; to a specific song 30.8, which may be selected”].  Examiner notes that use of Markush group language only requires one of the listed alternatives.
wherein none, one, some, or all of selectable objects include one or more adjustable attributes and/or one or more selectable subobjects; wherein none, one, some, or all selectable subobjects include one or more adjustable attributes and/or one or more subobjects [(e.g. see VDW paragraphs 0063, 0203 and Figs. 9.1-9.6) ”A threshold related to an object can be pierced when reached. In this case the object can be selected or any other input or command related to the object can be triggered. A threshold associated with space about an object can be activated when reached, to display further interactive objects belonging logically in the space around the object … Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. Navigation starts with a first selection of alphabetically ordered interactive objects 30.1; to a second level of alphabetically ordered interactive objects 30.2 when threshold 25.1 is reached; to a selection of partial artist names 30.3; to a specific artist 30.4; to a selection of albums 30.5; to a specific album 30.6; to a selection of songs 30.7; to a specific song 30.8, which may be selected. Along the way, as the interaction progress, the pointer is moved only the distance indicated by the dashed trajectory 42 without the need to touch any of the intermediate interactive objects 30.1 to 30.7 with the pointer 14. It should be appreciated that this kind of invention allows for dynamic hierarchical navigation and interaction with an object before that object is reached by a pointer or without selection of an object along the way. A further threshold 23 may be established in relation to interactive object 30.8, which when pierced selects this object”].
wherein one, some or all of the selectable objects and/or the subobjects are directly actionable [(e.g. see VDW paragraphs 0096, 0156) ”A threshold related to an object's interaction coordinates can be pierced when reached. In this case an object can be selected or any other input or command related to the object can be triggered … objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example”].

VDW does not specifically teach implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects.  However, in the same field of invention, Hashimoto teaches:
implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects [(e.g. see Hashimoto paragraphs 0051, 0052, 0068, 0081) ”FIG. 1 shows the schematic configuration of an operation system for vehicle 1 according to the embodiment. The operation system for vehicle 1 includes an operation unit 2 and a controller (display controlling unit) 3. An air conditioner 4 and an audio device 5, which are a plurality of in-vehicle devices, are connected to the operation system for vehicle 1. Each of operation items of the air conditioner 4 and the audio device 5 can be operated … The operation unit 2 is disposed in the vicinity of the steering wheel within easy reach of the driver such as below a display (not shown) for a car navigation system disposed on the dashboard of a vehicle … and figures of arrows 33 and 34, which are disposed above and below the character 32 and used to increase and decrease volume, are displayed on the selection screen 11a … the current temperature set value (DRIVER TEMP) of the driver's seat, is displayed and arrows 42 and 43 used to increase and decrease a temperature set value are displayed above and below the character 41. When the set value is increased or decreased by the arrow 42 or 43, the temperature set value of the driver's seat is changed to the increased or decreased set value”].
Therefore, considering the teachings of VDW and Hashimoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects, as taught by Hashimoto, to the teachings of VDW because it reduces the burden on a user by preventing the deterioration of operability caused by operating layers (e.g. see Hashimoto paragraph 0009).

VDW and Hashimoto do not specifically teach and highlighting selectable objects aligned with or substantially aligned with the motion data.  However, in the same field of invention, Laffey teaches:
and highlighting selectable objects aligned with or substantially aligned with the motion data [(e.g. see Laffey col 5 lines 23-53 and Figs. 2 and 6-8) ”In the sequence of highlighting shown in FIGS. 6 through 8, the cursor 51 is shown to be in the initial position during the sequential uncovering or exposure of each of icons 55 through 57 by moving the other icons away. The sequential icon exposure process may be set up to proceed automatically, i.e. as soon as it determined that cursor 51 is nearing at least one of the icon halos, and that there is insufficient separation in the cluster of icons, for cursor 51 to select a target icon from icons 55 through 57, the exposure sequence is automatically stepped through. Also, because of the closeness of the separation, each icon is preferably only activated, i.e. enabled, for selection during its exposure. Thus, the cursor 51 may remain stationary during the highlighting sequence and, when the user sees that his target icon is exposed, he clicks on an appropriate mouse button to make the selection. Also, the sequential exposure process need not be automatic. A first icon in the cluster or set may be exposed, e.g. the icon closest to the cursor. The user may then select it by clicking on one of his mouse buttons or step to expose the next icon in the sequence by clicking on the other of his mouse buttons. The user may also sequentially step through the sequential exposure of the icons in the cluster or set by moving his cursor 51 so that the cursor is sequentially closest to each of the icons in the cluster and that closest icon is thereby exposed by moving the other icons in the cluster away”].
Therefore, considering the teachings of VDW, Hashimoto and Laffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and highlighting selectable objects aligned with or substantially aligned with the motion data, as taught by Laffey, to the teachings of VDW and Hashimoto because it makes it easier for the user to distinguish which icon he wishes to select (e.g. see Laffey abstract).

VDW, Hashimoto and Laffey do not specifically teach if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing an output signal or if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing a further output signal.  However, in the same field of invention, Marvit teaches:
if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing an output signal [(e.g. see Marvit paragraphs 0133, 0157-0160) ”increasing a motion activation threshold behavior of box 241n may be implemented when a handheld device's environment comprises being in a car or train where bumpiness may require a greater movement threshold for a user's motion input to register as an intended input … Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise thresholds are set high, then greater movement of the device would be required before the motion is considered intended input from the user. If, for example, a user is travelling in a car on a bumpy road, the user may desired to set the noise threshold higher so that when the device moves as a result of bumps in the road then such movement may not be considered by the device to be intended motion input … noise thresholds may automatically change at the device based on a modeled environment. For example, if a device determines that the environment comprises traveling in a car, then the device may automatically increase the noise threshold so that minimal movements resulting from the car will not register as user-intended motion”].
if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing a further output signal [(e.g. see Marvit paragraphs 0133, 0157-0160) ”increasing a motion activation threshold behavior of box 241n may be implemented when a handheld device's environment comprises being in a car or train where bumpiness may require a greater movement threshold for a user's motion input to register as an intended input … Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise thresholds are set high, then greater movement of the device would be required before the motion is considered intended input from the user. If, for example, a user is travelling in a car on a bumpy road, the user may desired to set the noise threshold higher so that when the device moves as a result of bumps in the road then such movement may not be considered by the device to be intended motion input … noise thresholds may automatically change at the device based on a modeled environment. For example, if a device determines that the environment comprises traveling in a car, then the device may automatically increase the noise threshold so that minimal movements resulting from the car will not register as user-intended motion”].
Therefore, considering the teachings of VDW, Hashimoto, Laffey and Marvit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing an output signal or if the sensed motion excesses one or more motion sensor detection threshold criteria, then producing a further output signal, as taught by Marvit, to the teachings of VDW, Hashimoto and Laffey because setting a higher motion threshold allows minimal movements (i.e. noise) resulting from external forces (e.g. car travelling along a bumpy road) to be ignored which allows only user-intended motion to be registered as input (e.g. see Marvit paragraphs 0159, 0160).

As for dependent claim 2, VDW, Hashimoto, Laffey and Marvit teach the method as described in claim 1 and VDW further teaches:
simultaneous with or after the highlighting step, moving the non-aligned selectable objects away from the aligned selectable objects [(e.g. see VDW paragraph 0077, 0203 and Figs. 9.1-9.6) ”The method may include a threshold associated with space about an object to be activated to establish new interactive objects belonging logically in or behind space between existing interactive objects. For example, objects which logically belong between existing interactive objects can then be established when the existing objects have been moved and resized to provide more space to allow for the new objects. The new object(s) may grow from non-visible to comparable interactive objects to create the effect of navigating through space and/or into levels beyond the existing objects. It will further be appreciated that the new objects can react the same as the existing objects, as described above with regard to movement and sizing … Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way. In this example, a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer reference point 20. Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. Navigation starts with a first selection of alphabetically ordered interactive objects 30.1; to a second level of alphabetically ordered interactive objects 30.2 when threshold 25.1 is reached; to a selection of partial artist names 30.3; to a specific artist 30.4; to a selection of albums 30.5; to a specific album 30.6; to a selection of songs 30.7; to a specific song 30.8, which may be selected. Along the way, as the interaction progress, the pointer is moved only the distance indicated by the dashed trajectory 42 without the need to touch any of the intermediate interactive objects 30.1 to 30.7 with the pointer 14. It should be appreciated that this kind of invention allows for dynamic hierarchical navigation and interaction with an object before that object is reached by a pointer or without selection of an object along the way”].

As for dependent claim 3, VDW, Hashimoto, Laffey and Marvit the method as described in claim 1 and VDW further teaches:
simultaneous or after the highlighting step, fading the non-aligned selectable objects [(e.g. see VDW paragraph 0077, 0203 and Figs. 9.1-9.6) ”The method may include a threshold associated with space about an object to be activated to establish new interactive objects belonging logically in or behind space between existing interactive objects. For example, objects which logically belong between existing interactive objects can then be established when the existing objects have been moved and resized to provide more space to allow for the new objects. The new object(s) may grow from non-visible to comparable interactive objects to create the effect of navigating through space and/or into levels beyond the existing objects. It will further be appreciated that the new objects can react the same as the existing objects, as described above with regard to movement and sizing … Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way. In this example, a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer reference point 20. Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of interactive objects, are displayed as existing objects are moved to make space. Navigation starts with a first selection of alphabetically ordered interactive objects 30.1; to a second level of alphabetically ordered interactive objects 30.2 when threshold 25.1 is reached; to a selection of partial artist names 30.3; to a specific artist 30.4; to a selection of albums 30.5; to a specific album 30.6; to a selection of songs 30.7; to a specific song 30.8, which may be selected. Along the way, as the interaction progress, the pointer is moved only the distance indicated by the dashed trajectory 42 without the need to touch any of the intermediate interactive objects 30.1 to 30.7 with the pointer 14. It should be appreciated that this kind of invention allows for dynamic hierarchical navigation and interaction with an object before that object is reached by a pointer or without selection of an object along the way”].  Examiner notes that, as depicted in Figs 9.1-9.6, as the objects spread out some objects gradually lose visibility and become unreadable.

As for dependent claim 8, VDW, Hashimoto, Laffey and Marvit teach the method as described in claim 1, but VDW does not specifically teach wherein the audio object includes subobjects, selected from the group consisting of: a radio object, a subscription object or an executable application service object, a wireless object, or any combination thereof.  However, Hashimoto teaches:
wherein the audio object includes subobjects, selected from the group consisting of: a radio object, a subscription or executable application service object, a wireless object, or any combination thereof [(e.g. see Hashimoto paragraphs 0063, 0070, 0073, 0078 and Figs. 5, 11A, 11B, 11C and 11F) ”First, when an operating finger approaches the source icon 13 displayed on the display 6 as shown in FIG. 3 and a distance between the operating finger and the touch panel 7 becomes equal to or smaller than a predetermined distance, the controller 3 detects the position of the operating finger and determines that the source icon 13 corresponding to the position of the operating finger is selected (hereinafter, simply referred to as a selection operation) … As shown in FIGS. 4 and 5, characters representing respective source names, such as "AM", "FM", "SATELLITE", "CD", "HDD", and "AUX", which represent operation modes, are displayed in this order from above on the selection screen 13a … when an operation mode "AM" is displayed as the source icon 13, an operation mode or a set value of an operation item corresponding to "AM" (for example, any one displayed on a selection screen 14a to be described below) is displayed as the band icon 14. After that, when display performed by the source icon 13 is changed to "FM" from "AM", the display as the band icon 14 is automatically switched to an operation mode or a set value of an operation item corresponding to "FM" (for example, a set value or an operation mode, which was set the last time, of set values or operation modes displayed on a selection screen 14b to be described below) … If the band icon 14 is selected and operated when "SATELLITE" (satellite radio) is selected in the source icon 13, the selection screen 14c is displayed … On the selection screen 14f, external input lines "LINE1", "LINE2", "USB", "Bluetooth" (registered trademark), and "i-Link" are displayed as operation modes by characters”].
The motivation to combine is the same as that used for claim 1.  Examiner notes that use of Markush group language only requires one of the listed alternatives.

As for dependent claim 9, VDW, Hashimoto, Laffey and Marvit teach the method as described in claim 8, but VDW does not specifically teach wherein the radio object includes an AM subobject and an FM subobject, the subscription object or the executable application service object includes one or a plurality of specific subscription subobjects or executable application service subobjects, and the wireless object includes one or a plurality of wireless devices in communication with the processing unit.  However, Hashimoto teaches:
wherein the radio object includes an AM subobject and an FM subobject, the subscription object or the executable application service object includes one or a plurality of specific subscription subobjects or executable application service subobjects, and the wireless object includes one or a plurality of wireless devices in communication with the processing unit [(e.g. see Hashimoto paragraphs 0063, 0070, 0073, 0078 and Figs. 5, 11A, 11B, 11C and 11F) ”First, when an operating finger approaches the source icon 13 displayed on the display 6 as shown in FIG. 3 and a distance between the operating finger and the touch panel 7 becomes equal to or smaller than a predetermined distance, the controller 3 detects the position of the operating finger and determines that the source icon 13 corresponding to the position of the operating finger is selected (hereinafter, simply referred to as a selection operation) … As shown in FIGS. 4 and 5, characters representing respective source names, such as "AM", "FM", "SATELLITE", "CD", "HDD", and "AUX", which represent operation modes, are displayed in this order from above on the selection screen 13a … when an operation mode "AM" is displayed as the source icon 13, an operation mode or a set value of an operation item corresponding to "AM" (for example, any one displayed on a selection screen 14a to be described below) is displayed as the band icon 14. After that, when display performed by the source icon 13 is changed to "FM" from "AM", the display as the band icon 14 is automatically switched to an operation mode or a set value of an operation item corresponding to "FM" (for example, a set value or an operation mode, which was set the last time, of set values or operation modes displayed on a selection screen 14b to be described below) … If the band icon 14 is selected and operated when "SATELLITE" (satellite radio) is selected in the source icon 13, the selection screen 14c is displayed … On the selection screen 14f, external input lines "LINE1", "LINE2", "USB", "Bluetooth" (registered trademark), and "i-Link" are displayed as operation modes by characters”].
The motivation to combine is the same as that used for claim 1.

Independent claims 10 and 26 disclose substantially the same limitations as claim 1.  Therefore, they are rejected with the same rational as claim 1.

Dependent claim 12 discloses substantially the same limitations as claims 2 and 3.  Therefore, they are rejected with the same rational as claim 2 and 3.

Dependent claims 16 and 32 disclose substantially the same limitations as claim 8.  Therefore, they are rejected with the same rational as claim 8.

Dependent claims 17 and 33 disclose substantially the same limitations as claim 9.  Therefore, they are rejected with the same rational as claim 9.

As for dependent claim 27, VDW, Hashimoto, Laffey and Marvit teach the apparatus as described in claim 26 and VDW further teaches:
wherein the motion corresponds to movement of a body part or object under control of a body part [(e.g. see VDW paragraph 0158) ”Pointer object is an object used by a person to manipulate the pointer and is an object above a pointing device or above a touch sensitive input device, typically a stylus or the finger or other part of a person, but in other circumstances also eye movement or the like”].

As for dependent claim 28, VDW, Hashimoto, Laffey and Marvit teach the apparatus as described in claim 26, but VDW does not specifically teach wherein the selection corresponds to a change of an attribute value of the particular item.  However, Hashimoto teaches:
wherein the selection corresponds to a change of an attribute value of the particular item [(e.g. see Hashimoto paragraphs 0059, 0068) ”These respective icons are formed of at least characters or figures that respectively represent current set values or current operation modes. The volume icon 11 is formed of a figure (for example, a circle graph or the like) that represents the level of current volume … a character 32 of the current volume "24", and figures of arrows 33 and 34, which are disposed above and below the character 32 and used to increase and decrease volume, are displayed on the selection screen 11a”].
The motivation to combine is the same as that used for claim 1.

Dependent claim 30 discloses substantially the same limitations as claim 3.  Therefore, they are rejected with the same rational as claim 3.

As for dependent claim 58, VDW, Hashimoto, Laffey and Marvit teach the method as described in claim 1, but VDW does not specifically teach further comprising: if the particular selectable object is an adjustable attribute, then moving in an increase value direction increases a value of the adjustable attribute, and moving in a decrease value direction decreases the value of the adjustable attribute.  However, Hashimoto teaches:
further comprising: if the particular selectable object is an adjustable attribute, then moving in an increase value direction increases a value of the adjustable attribute, and moving in a decrease value direction decreases the value of the adjustable attribute [(e.g. see Hashimoto paragraph 0068, 0081) ”and figures of arrows 33 and 34, which are disposed above and below the character 32 and used to increase and decrease volume, are displayed on the selection screen 11a … the current temperature set value (DRIVER TEMP) of the driver's seat, is displayed and arrows 42 and 43 used to increase and decrease a temperature set value are displayed above and below the character 41. When the set value is increased or decreased by the arrow 42 or 43, the temperature set value of the driver's seat is changed to the increased or decreased set value”].
The motivation to combine is the same as that used for claim 1.

Dependent claims 59 and 61 disclose substantially the same limitations as claim 58.  Therefore, they are rejected with the same rational as claim 58.

As for dependent claim 64, VDW, Hashimoto, Laffey and Marvit the apparatus as described in claim 34 and VDW further teaches:
if the particular selectable object is actionable, then activating the particular selectable object [(e.g. see VDW paragraphs 0096, 0156) ”A threshold related to an object's interaction coordinates can be pierced when reached. In this case an object can be selected or any other input or command related to the object can be triggered … objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example”].

Dependent claims 65 and 67 disclose substantially the same limitations as claim 64.  Therefore, they are rejected with the same rational as claim 64.

Claims 18, 21-25, 34, 37, 40-45, 52-57, 60, 62, 63, 66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen et al. (US 2015/0113483 A1, hereinafter: VDW) in view of Hashimoto et al (US 2012/0092251 A1) and further in view of Laffey et al. (US 6,816,176 B2) and further in view of Marvit et al. (US 2005/0212767 A1) and further in view of Bennah et al. (US 2015/0033168 A1).

Independent claims 18, 34 and 45 disclose substantially the same limitations as claim 1.  Therefore, they are rejected with the same rational as claim 1.  Further, Bennah teaches create a plurality of display window zones and an equal plurality of virtual display space zones of a virtual display space in a memory of the processing unit, each of the virtual display space zones include zone specific selectable objects and each of the virtual display space zones is associated with a corresponding display window zone; in response to the first output signal: display on the display device the display window zones, select a particular display window zone from the display window zones discernible based on the first motion data being aligned with or substantially aligned with the particular display window zone, and populate the particular display window of the display device with the zone specific selectable objects from the corresponding virtual display space zone and fade or remove the other display window zones from the display window [(e.g. see Bennah paragraphs 0018, 0020, 0024 and Fig. 1B) ”Continuing with FIG. 1B, in addition to applying highlights to a particular one of the windows 130 associated with a corresponding one of the entries 120A, 120B experiencing a proximity event, a copy of the content in the particular one of the windows 130 can be placed as a phantom image in the same portion of the x-y space of the desktop 140, but at the foreground of the z-space of the desktop 140 … a pop-up window of task bar entries 120B can be provided in response to the activation of a parent entry 120A … a phantom of the window in a normalized state can be rendered before fading in block 410”].
Therefore, considering the teachings of VDW, Hashimoto, Laffey, Marvit and Bennah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and highlighting one or more selectable objects aligned with or substantially aligned with the motion data, as taught by Bennah, to the teachings of VDW, Hashimoto, Laffey and Marvit because too many displayed windows can result in an unmanageable sequence of icons such that each icon is too small to convey a visual association with a particular window (e.g. see Bennah paragraph 0007).

Dependent claims 21 and 52 disclose substantially the same limitations as claims 2 and 3.  Therefore, they are rejected with the same rational as claim 2 and 3.

Dependent claims 24, 43 and 56 disclose substantially the same limitations as claim 8.  Therefore, they are rejected with the same rational as claim 8.

Dependent claims 25, 44 and 57 disclose substantially the same limitations as claim 9.  Therefore, they are rejected with the same rational as claim 9.

Dependent claims 22, 23, 40, 41, 42, 53, 54 and 55 disclose limitations found in previously rejected independent claim 1.  Therefore, these claims are rejected with the same rational as claim 1.

As for dependent claim 37, VDW, Hashimoto, Laffey, Marvit and Bennah teach the apparatus as described in claim 34 and VDW further teaches:
wherein real and/or virtual selectable objects are selected from the group consisting of an electric device, a software device, a software product, a software component, a software attributes, a list, a menu, a zone, virtual object, or combinations thereof [(e.g. see VDW paragraphs 0156, 0203 and Figs. 9.1-9.6) ”Interactive objects--Includes objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example. Interactive objects include cooperative targets of a user … Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way].

Dependent claims 60, 62 and 63 disclose substantially the same limitations as claim 58.  Therefore, they are rejected with the same rational as claim 58.

Dependent claims 66, 68 and 69 disclose substantially the same limitations as claim 64.  Therefore, they are rejected with the same rational as claim 64.

Response to Arguments
Applicant's arguments, filed 31 May 2022, have been fully considered but they are not persuasive.

Applicant argues that [“VDW, Hashimoto, Laffey and Bennah all either disclose object selection thresholds or are cited with VDW in conjunction with object selection thresholds. None of these references disclose or even suggest motion detection thresholds, which are thresholds designed to determine if the motion or movement is greater than threshold criteria associated with motion detection by the motion sensor(s) or that the processing unit determine is actionable or non-actionable. These thresholds are not associated with object selection, but are used to determine if a sensed motion or movement should even be acted upon.” (Page 2).].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Examiner agrees that, the claims in this amended manner, create a broadest reasonable interpretation where the motion sensor/system itself does not output any signal for use in the selection protocol unless the movement exceeds a motion threshold (e.g. filtering out unintentional shaking).  This was not the case in the previous claim set, as the output signal was already produced/generated and then the output signal was checked if it exceeded some motion sensor detection threshold.  Looking at applicant’s specification at paragraph 0036, a touch screen can be a motion sensor sensing the movement of anything on that active zone,  In VDW, also using a touch screen, the distance travelled on the touch screen by a pointer must reach or exceed a threshold (numeral 25.1) in order for the interactive object navigation/selection to begin.

Applicant argues that [“These object selection thresholds are designed to facilitate object selection without having to actually contact or touch the object (move into or onto the object).” (Page 2).].

Examiner finds this statement inconsistent with the claimed limitation, whereby, in one of the many alternatives provided by applicant, the selection can occur with motion “intersect[ing] the aligned selectable object” or “mov[ing] into the particular aligned selectable object.”  Given the broadest reasonable interpretation of these cases, the user contacts, or touches, or moves into or onto the object.  Examiner suggests applicant reduce the high number of alternative limitations, “or” limitations and “none” from the limitations in order to effectively capture their inventive concept in the claims.

Examiner suggests amending the independent claims to have a positive recitation of the current conditional steps occurring.  For example, “sensing motion, determining that the sensed motion excesses one or more motion sensor detection threshold criteria, in response to the determination that the sensed motion excesses the one or more motion sensor detection threshold criteria, produce an output signal…”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0307610 A1 issued to Salter et al. on 21 November 2013.  The subject matter disclosed therein is pertinent to that of the claims (e.g. a motion threshold for applying user input within a vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174